United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 30, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20166
                         Summary Calendar



LARRY ROYE,

                                    Plaintiff-Appellant,

versus

SAFETY-KLEEN (DEER PARK), INC.,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-2848
                       --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Larry Roye appeals the district court’s grant of summary

judgment to Safety-Kleen (Deer Park), Inc., (SK) in this

Americans with Disabilities Act (ADA) case.   Roye argues that the

district court erred in determining that his Dumping Syndrome did

not leave him disabled under the ADA and that he was not

qualified to perform the job function of attendance.     Roye also

argues that the district court erred in granting summary judgment




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20166
                               -2-

to SK because SK improperly assessed the number of points that

were attributable to his absences.

     Roye has failed to show that his DS substantially limited

one or more major life activities.    See Toyota Motor Mfg., Inc.,

v. Williams, 534 U.S. 184, 197 (2002).   Roye has likewise failed

to show that the district court erred in concluding that he could

not perform one of the major functions of his job.    See Hypes v.

First Commerce Corp., 134 F.3d 721, 726 (5th Cir. 1998).    Roye’s

contentions concerning the propriety vel non of SK’s assessment

of points for his absences do not effect the district court’s

analysis.

     Roye has not shown that the district court erred in granting

SK’s motion for summary judgment.    Accordingly, the judgment of

the district court is AFFIRMED.